Citation Nr: 1236405	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  07-37 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel








INTRODUCTION

The Veteran served on active duty from June 1955 to June 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which found there was no new and material evidence with which to reopen the Veteran's claim for service connection for low back strain with degenerative disc disease and sciatica.  

Subsequently, in a June 2011 decision, the Board reopened the Veteran's claim for a low back disorder and then remanded the service connection claim for further development.  The Board again remanded the claim for further development in a November 2011 decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence of record indicates that the Veteran's low back disorder, currently diagnosed as chronic lumbar pain and strain with degenerative disc disease, is likely related to service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder, currently diagnosed as chronic lumbar pain and strain with degenerative disc disease, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for resolution of this service connection claim for a low back disorder at present without detriment to the due process rights of the Veteran.  


Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

VA regulations also provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Factual Background and Analysis

The Veteran seeks service connection for a low back disorder.  In his written submissions, he contends that he injured his back sometime in 1959 when he would assume a supine position on the rifle range before firing and that his back disorder persisted after service and resulted in his current low back disorder.  A June 2011 VA treatment record noted the Veteran complained of long term disability for lower back pain from an injury sustained in the spring of 1959 while in service when he went to the firing range to qualify and stepped wrong and hurt his back.  The Veteran also contends that he was treated in the military several times for back pain and he believes one time was in Saudi Arabia in about 1957.  He states he was never hospitalized but that he would get limited duty for a few days when he went to the doctor.  He further reports that he has been bothered by this problem for years since he was in the military.  

In his August 2007 Notice of Disagreement (NOD) and November 2007 VA Form 9, Substantive Appeal, the Veteran states that X-rays and MRI scans indicate, according to doctors, that his back injury happened when he was in his early 20s when he was in the service.  He also states that his service treatment records are not complete which means that documentation of his back injury is lost or unavailable.  In his correspondence received in September 2011, he remembers going to the base hospital after injuring his low back and groin and someone at the hospital checked his reflexes.  The Veteran also asserts that people who remained at Wright-Patterson air base after his enlistment was over told him that part of the air base where his group was located burned to the ground soon after his enlistment was over and that his records may have been destroyed in that fire.  

Service personnel records show that the Veteran was stationed in Saudi Arabia from June 1957 to June 1958, served the remainder of his term of active duty at Wright-Patterson Air Force Base in Ohio, and that his military occupational specialty was as an administrative clerk.  

Available service treatment records indicate that on examination for enlistment in June 1955, the Veteran's spine was normal on clinical evaluation.  No defects were noted.  Service treatment records evidence numerous clinic visits between December 1955 and June 1959, including to an overseas Air Force hospital.  None of these service treatment records were for complaints of back pain and there was no report of a low back injury included.  In September 1958 there were separate visits noted for complaints of pain in the right hip and pain in the right groin.  On examination for separation and re-enlistment in May 1959, the spine was again determined normal on clinical evaluation.  The Veteran complained of cramps in his legs but denied other illness, operations and diseases.  On his contemporaneous report of medical history, the Veteran did not indicate any back injury or back problems.  

The Veteran has submitted medical evidence from various providers with a notation that he had been treated in 1966 by a Dr. B. for acute low back pain running down the right hip into the leg with physical therapy, but that Dr. B. was dead and he was unable to obtain these private medical records.  

The claims file contains numerous private medical records from approximately 1973 to the present that show complaints of, and treatment for, back pain.  According to a September 1998 statement from Dr. R.L.D., Jr., the Veteran was seen in June 1997 for low back strain with sciatica.  The Veteran reported intermittent problems with sciatic type pain that he felt was related to an injury suffered while in military service.  The Veteran was treated with physical therapy and anti-inflammatories, but continued to be plagued with this disorder to some degree.

According to a June 1999 private medical record, the Veteran reinjured his back when he tried to lift a log out of the road.  

A private lumbar spine magnetic resonance imaging (MRI) scan in October 1999 showed degenerative disc disease at the L2-3 level through the L5-S1 level with acquired central spinal stenosis at L3-4 and concentric neuroforaminal stenosis at L4-5 and L5-S1.  

A December 1999 private treatment record of Dr. P.T.N. noted that the Veteran worked as a laborer for Lockheed Martin and had been complaining of chronic low back pain since June when he was sitting in a chair and sustained a twisting injury.  He went back to work in November.  On examination, the Veteran could flex his back only to 60 degrees.  Diagnosis was chronic mechanical low back pain.  

In March 2000, the Veteran presented to Dr. R.L.D. for an unrelated problem.  They discussed the Veteran's back pain and he reported that he had been to physical therapy, had a MRI scan and saw a neurosurgeon.  Apparently, nothing could be done.  He reported that he could go back to work with restrictions but that he could not work under them, so he basically retired.  Assessment included chronic back pain.  

An April 2003 VA clinical examination noted an assessment of degenerative joint disease and lower back pain.  

An October 2003 VA medical record noted the Veteran's complaints of intermittent back and sciatic pain.  Assessment was degenerative disc disease and spinal stenosis.  It was also noted that the Veteran was followed by the VA orthopedic clinic.  

April 2007 correspondence from Dr. T.L.M. noted that the Veteran gave a history of a back injury in service while on military duty in 1959 when back problems and pain in the left leg began.  Dr. T.L.M. also noted the 1999 MRI evidence of degenerative disc disease and stenosis.  The physician reported that the Veteran recently saw him for his back problem and complained that the pain seemed to be worse.  Dr. T.L.M. stated that the Veteran's symptoms, the current examination, and the MRI would be consistent with degenerative disc disease and spinal stenosis.  Dr. T.L.M. opined that given the Veteran's reported in-service injury, he would "have to concur with the patient that this is very likely a service-related injury."  

A June 2011 VA treatment record noted an assessment of low back pain with a history of mechanical strain (??) per an original injury in 1959 while in service.  

The Veteran underwent a VA examination in June 2011.  He said that his back injury in service had grown progressively worse since service, including severe lumbar flare-ups every one to two months.  The Veteran told the examiner his lumbar pain and lumbar strain and osteoarthritis arose from injuring his lower spine while qualifying on the firing range while on active duty.  He denied falling and stated that getting into the prone position most likely injured his back.  The Veteran also reported a history of bilateral knee replacement and left hip replacement between 2002 and 2006.  He occasionally uses a walker.  

On physical examination, range of motion was limited and there was objective evidence of pain with range of motion.  X-ray studies showed a grade I fracture of L1 with insufficiency and anterior compression features and multilevel mild to moderate disc degenerative changes and multilevel facet arthritis with borderline slight anterior subluxation at L3-4.  Diagnosis was chronic lumbar pain and strain with suspected osteoarthritis.  

The VA examiner opined that the Veteran's low back disability was less likely as not caused by or a result of his period of active service because there was no direct evidence of treatment for a lumbar strain or related back injury in service, although there was in-service evidence of treatment for a right inguinal strain.  In addition, the examiner noted that the Veteran had denied a back injury at discharge and the discharge examination was negative for issues dealing with his lumbar spine.  The examiner stated that the Veteran's current back disorder was more likely as not related to his total left hip and knee replacements.  The examiner also stated that the Veteran could have strained his lower spine while qualifying in the prone position during firing a M-16 rifle on the firing range, but there was no supporting documentation of any related injury.  

A July 2011 private MRI scan for Dr. R.L.D. noted degenerative changes throughout the thoracic spine with osteophyte formation; sclerotic changes of the facet joints throughout the thoracic spine; and a vacuum phenomenon at many of the thoracic disks consistent with degenerative disc disease.  A July 2011 VA treatment record noted that this private MRI scan also showed degenerative disc disease and spurs at the T8-T9 level.  

An August 2011 private medical record from T.B., M.D., revealed that he had seen the Veteran the day before for chronic low back pain.  Dr. T.B. noted that the Veteran said that his back pain began while on active duty in 1959 when he had sustained an injury and that he had seen several doctors over the past 50 years.  Dr. T.B. also reported that a July 2011 CT scan showed a degenerative change with degenerative disc disease.  

In signed correspondence received in September 2011, the Veteran stated that the doctor who examined him at discharge in 1959 was a major who intimidated him by speaking harshly.  The Veteran claimed that this major told him he would not be a veteran and could not claim compensation for his injury or use the G.I. Bill for education purposes.  (According to the Veteran's December 1998 statement, the major allegedly told the Veteran that this was because his accident was not during service during war time.)  

A November 2011 private treatment record from Dr. R.L.D. noted the Veteran's back pain and degenerative disc disease of the lumbar spine.  

In a signed statement submitted in May 2012 the Veteran reported that he injured his lower back while stationed at Wright-Patterson Air Force Base.  

In a signed statement submitted in September 2012, the Veteran informed VA of the name of his supervisor while stationed at Wright-Patterson Air Force Base and stated that this individual could verify that the Veteran had a back injury in service.  

Based on the evidence of record, the Board finds that the preponderance of the evidence establishes that service connection for a low back disorder is warranted in this case.  Initially, the Board notes that the Veteran has been diagnosed with a current low back disorder, or chronic lumbar pain and strain with suspected osteoarthritis, in the June 2011 VA examination.  In addition, recent private medical evidence recited above revealed degenerative disc disease in the lumbar spine as well.  It is clear that the Veteran has a current lumbar spine disability and, therefore, the first requirement for service connection has been met.  

While there is no medical evidence of a lumbar sprain, complaint, or injury during service, the Board observes that there is sufficient evidence in the claims file to show that during service the Veteran injured his back.  He alleged such an injury when getting into position on the rifle range at Wright Patterson Air Force base.  The Veteran's written submissions constitute competent lay evidence to show possible in-service occurrence of a disease or injury in this case since the experience of back discomfort and injury is something capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); see also Barr, 21 Vet. App. at 307 (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  

Further, in this case the Veteran's lay evidence cannot be corroborated by additional medical evidence from the Wright Patterson Air Force Base clinic or hospital.  The Veteran has alleged that not all of his service treatment records have been associated with the claims file.  Mindful of the Board's heightened obligation to review and explain the evidence when service treatment records are missing, see Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991), the Board notes that while available service treatment records do not show any complaints or treatments related to his back, the National Personnel Records Center (NPRC) has reported that most Air Force clinicals prior to 1960 were apparently lost in the 1973 fire.  Moreover, the RO Appeals Management Center issued a memorandum in May 2012 setting forth its unsuccessful efforts to obtain all of the Veteran's service clinical treatment records.  

Although the Veteran is not competent to assess and diagnose degenerative disc disease, he is clearly competent to relate his back pain involving an accident in service on the rifle range.  See Jandreau, 492 F.3d at 1372.  As the Veteran's competent and credible lay evidence shows inservice back complaints during the Veteran's period of active duty, the second requirement for establishing service connection has been met.  The question remains, therefore, whether his current low back disorder is related to his active duty service.  

With respect to the third requirement, upon review of the medical evidence and medical opinions of record, the Board finds that the preponderance of the evidence is, at the very least, in equipoise as to whether the Veteran's current low back disorder is related to his period of active service.  The Board recognizes that the record contains the April 2007 positive letter opinion of Dr. T.L.M., one of the Veteran's private physicians, and the June 2011 VA examiner's negative nexus opinion.  

As noted above, Dr. T.L.M. stated, after an examination of the Veteran and a review of his symptoms and a MRI scan, that he would "have to concur with the patient that this is very likely a service-related injury."  The opinion of the June 2011 VA examiner, on the other hand, found that the Veteran's lumbar strain and possible osteoarthritis was not related to active duty because there was no direct or documentary evidence of back treatment in service.  However, the VA examiner did acknowledge there was service treatment record evidence of a right inguinal strain and further stated that the Veteran could have strained his lower spine while qualifying in the prone position during firing a M-16 rifle on the firing range, but there was no documentation of such in the claims file.  Moreover, the VA examiner suspected the Veteran's low back disorder was related to a total left hip and knee replacement between 2002 and 2006, but this opinion overlooks the medical evidence of record showing low back disorder symptomatology long before 2002.  

The favorable medical opinion of Dr. T.L.M. is certainly sufficient to place the evidence for and against this claim into relative equipoise (even balance), so as to in turn warrant resolving any doubt in the Veteran's favor regarding whether his current low back disorder is related to his military service.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  

In this case, the Board finds that the evidence found within the claims file is, at the very least, in equipoise as to the question of whether the Veteran's low back disorder is related to service.  There can be no doubt that further medical inquiry could be undertaken with a view towards resolving conflicts in the opinions of the medical practitioners noted above.  However, the Board finds that such a course would no doubt prove futile.  In its November 2011 remand, the Board attempted such a resolution when it requested searches for additional service and post-service medical evidence and instructed the RO/AMC to provide a new VA examination and medical opinion, if required.  A new examination was not scheduled and any additional service treatment records that might be missing from the file have been documented as lost in the NPRC fire.  Therefore, there is no guaranty a further remand for a claim originally filed in September 1998 would lead to a definitive medical opinion.  

Therefore, granting the Veteran the benefit of the doubt, the Board finds that under the circumstances of this case, the April 2007 nexus opinion of Dr. T.L.M. is sufficient to provide proof of a nexus, or relationship, between the Veteran's currently diagnosed chronic lumbar strain and degenerative disc disease and his period of military service.  Therefore, the Veteran has a medical opinion linking a diagnosed disorder to service.  Resolving all doubt in the Veteran's favor, the Board further finds that the third requirement for service connection for a low back disorder is met.   

In view of the above, the Board finds that service connection is warranted for the Veteran's low back disability.  As the Board finds that the Veteran has provided evidence of all three elements required for a grant of service connection, the claim for service connection for a low back disorder is granted.  


ORDER

Entitlement to service connection for a low back disorder, diagnosed as chronic lumbar pain and strain with degenerative disc disease, is granted, subject to the laws and regulations governing monetary awards.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


